Bussell, C. J.,
concurring specially. I concur in the judgment of affirmance in this case, but I can not concur in the holding of the majority that in case the house and lot in question are sold by the receiver or disposed of under the orders of a court of equity, the heirs of the estate of Earl Horton should account to the holder of the notes and the loan deed for any part of the funds arising from a sale of the property by the receiver or under an order of the court of equity coming to them and which is in excess of the value of Earl Horton’s interest in the estate of his mother.